 1
 2
 3
 4
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
 5                                                             EASTERN DISTRICT OF WASHINGTON


 6                                                              Oct 05, 2018
 7                                                                  SEAN F. MCAVOY, CLERK


 8
 9
                          UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF WASHINGTON
11
12
     UNITED STATES OF AMERICA,                      No. 2:18-CR-00138-TOR-3
13
14                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT'S MOTION FOR
15                       v.                         RELEASE AND SETTING
16                                                  CONDITIONS
     JOSHUA JONATHAN LUND,
17
18                       Defendant.
19
           Before the Court is Defendant Motion for Motion to Reconsider Conditions
20
     of Release Pursuant to 18 U.S.C. § 3142(f). ECF No. 71. Previously, Defendant
21
     was released to inpatient treatment at American Behavioral Health Services
22
     (ABHS). ECF No. 67. Defendant recites that he has completed this treatment and
23
     has notified that Court that he is scheduled to be released today. ECF No. 71 at 2.
24
           Defendant is asking to be released to his mother’s residence while he awaits
25
     a bed date at a halfway house. ECF No. 71 at 2. Defendant proffers that
26
     Supervising Pretrial Officer Erik Carlson has approved this residence as an
27
     acceptable release address. ECF No. 71 at 2.
28



     ORDER - 1
 1         Finally, neither the United States nor Probation oppose this request. ECF
 2   No. 71-1 at 2. The Court finds that conditions can be fashioned which will
 3   reasonably assure Defendant’s appearance and the safety of the community.
 4   Defendant is released on the following conditions:
 5
 6                        STANDARD CONDITIONS OF RELEASE

 7   (1)   Defendant shall not commit any offense in violation of federal, state or local
 8         law. Defendant shall advise the supervising Pretrial Services Officer and
           defense counsel within one business day of any charge, arrest, or contact with
 9         law enforcement. Defendant shall not work for the United States government
10         or any federal or state law enforcement agency, unless Defendant first notifies
           the supervising Pretrial Services Officer in the captioned matter.
11
12   (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
13         Attorney in writing before any change in address and telephone number.

14   (3)   Defendant shall appear at all proceedings as required and shall surrender for
15         service of any sentence imposed as directed.
16   (4)   Defendant shall sign and complete A.O. Form 199C before being released and
17         shall reside at the address furnished.
18
     (5)   Defendant shall not possess a firearm, destructive device or other dangerous
19         weapon.
20
     (6)   Defendant shall report to the United States Probation Office before or
21         immediately after release and shall report as often as they direct, at such times
22         and in such manner as they direct.
23   (7)   Defendant shall contact defense counsel at least once a week.
24
     (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
25
           for any person who is under indictment for a crime punishable by
26         imprisonment for a term exceeding one year, to possess, ship or transport in
27         interstate or foreign commerce any firearm or ammunition or receive any
           firearm or ammunition which has been shipped or transported in interstate or
28         foreign commerce.



     ORDER - 2
 1   (9)   Defendant shall refrain from the use or unlawful possession of a narcotic drug
           or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
 2         by a licensed medical practitioner in conformance with Federal law.
 3         Defendant may not use or possess marijuana, regardless of whether Defendant
           has been authorized medical marijuana under state law.
 4
 5   (10) Defendant shall surrender any passport to Pretrial Services and shall not apply
          for a new passport.
 6
 7                    ADDITIONAL CONDITIONS OF RELEASE
 8
     (14) Defendant shall remain in the Eastern District of Washington while the case
 9        is pending. By timely motion clearly stating whether opposing counsel and
10        Pretrial Services object to the request, Defendant may be permitted to travel
          outside this geographical area.
11
12   (15) Avoid all contact, direct or indirect, with any persons who Defendant would
          reasonably know are or may become a victim or potential witness in the
13
          subject investigation or prosecution. Pretrial Services may but is not required
14        to exempt specific named individuals from this prohibition, including but not
15        limited to immediate family members or co-workers.

16   (16) Avoid all contact, direct or indirect, with known felons or Co-Defendant(s).
17        Pretrial Services may but is not required to exempt specific named individuals
          from this prohibition, including but not limited to immediate family members
18        or co-workers.
19
     (18) Refrain from any use of alcohol.
20
21   (27) Prohibited Substance Testing: If random urinalysis testing is not done
22        through a treatment program, random urinalysis testing shall be
          conducted through Pretrial Services, and shall not exceed six (6) times
23        per month. Defendant shall submit to any method of testing required by the
24        Pretrial Service Office for determining whether the Defendant is using a
          prohibited substance. Such methods may be used with random frequency and
25        include urine testing, the wearing of a sweat patch, a remote alcohol testing
26        system, and/or any form of prohibited substance screening or testing.
          Defendant shall refrain from obstructing or attempting to obstruct or tamper,
27
          in any fashion, with the efficiency and accuracy of prohibited substance
28        testing.



     ORDER - 3
 1
            HOME CONFINEMENT/ELECTRONIC/GPS MONITORING
 2
 3   (28) Defendant shall participate in one or more of the following home confinement
          program(s):
 4
 5         Home detention: Defendant shall be restricted to his/her residence at all times
           except for: attorney visits; court appearances; case-related matters; court-
 6
           ordered obligations; or other activities as pre-approved by the Pretrial
 7         Services Office or supervising officer, including but not limited to
 8         employment, religious services, medical necessities, substance abuse testing
           or treatment, or mental health treatment.
 9
10         OR
11         Maintain residence at a halfway house or community corrections center, as
12         deemed necessary by the Pretrial Services Office or supervising officer.
13
           If a party desires that another Court review this order pursuant to 18 U.S.C. §
14
     3145, that party shall promptly file a motion for review before the district judge to
15
     whom the case is assigned, as further described in the Detention Order Review
16
     Protocol published for the Eastern District of Washington. Both parties shall
17
     cooperate to insure that the motion is promptly determined.
18
           Defendant’s motion, ECF No. 71, is GRANTED
19
           IT IS SO ORDERED.
20
           DATED October 5, 2018.
21
22
                                 _____________________________________
23                                         JOHN T. RODGERS
24                                UNITED STATES MAGISTRATE JUDGE

25
26
27
28



     ORDER - 4
